Order entered July 11, 2022




                                        In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                  No. 05-22-00442-CV

                        IN RE STEVEN D. CATHCART, Relator

             Original Proceeding from the 422nd Judicial District Court
                             Kaufman County, Texas
                         Trial Court Cause No. 98750-422

                                       ORDER
                    Before Justices Schenck, Reichek, and Carlyle

         Based on the Court’s opinion of this date, we DENY relator’s 1petition for

    writ of mandamus.




                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE




1